Citation Nr: 0907578	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to August 
1978 and from April 1979 to October 1985. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied service 
connection for PTSD.  The Veteran did not file a timely 
notice of disagreement. 

2.  The evidence received since the December 2003 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The RO's December 2003 decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
2.  As evidence received since the December 2003 denial is 
new and material, the requirements for reopening the claim 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder, and the finding that remand for additional 
development of the claims on the merits is required, the 
Board finds that no further discussion of VCAA compliance is 
warranted at this time.


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

The RO denied the claim for service connection for PTSD in a 
December 2003
rating decision.  The Veteran was notified of the decision 
the next month.  He did not file a timely notice of 
disagreement.  Thus, the December 2003 decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2007).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The evidence of record at the time of the December 2003 
decision included service treatment records and service 
personnel records.  The RO denied the claim because the 
Veteran did not provide specific stressor information and 
there was no medical evidence showing a diagnosis of PTSD.

The pertinent evidence added to the record since the December 
2003 rating decision consists of VA treatment records which 
contain a diagnosis of PTSD, and detailed statements from the 
Veteran providing specific information concerning his 
stressor, including an approximate date of the incident and 
the last names of the persons involved.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.


REMAND

Reopening the claim does not end the inquiry.  The claim must 
be reviewed on the merits to determine whether service 
connection is warranted.  However, the Board finds that 
additional development is needed before a decision can be 
rendered. 

The Veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service; more specifically, being a 
witness to a sexually assault on a civilian woman by fellow 
service members and being physically assaulted himself by the 
perpetrators.  He stated that initially he was arrested and 
in jail for a few days, then let go.  These events allegedly 
occurred during August or September 1984.  His personnel 
records indicate that he was in the Honolulu jail from 
September 17, to September 19, 1984.  

In several statements the Veteran reported that he was with 
SP4 Martin (possible first name of Albert) and an SP4 or PFC 
Kelly (possible first name Andre) in Hawaii, when they picked 
up two girls, drove them into the jungle, and sexually 
assaulted them.  He stated they were arrested shortly 
thereafter, and that he was held for a few days and released 
because he was not involved in the assault of the girls but 
was merely a witness.  He stated that Martin and Kelly were 
convicted and received 50 year sentences, apparently for 
kidnapping and rape.  Following his hearing before the 
undersigned, the Veteran submitted a letter from the Chief of 
Police of the City and County of Honolulu, noting that an 
incident was documented under police report numbers H29170, 
H29171 (kidnapping) and H29174 (attempted rape).  The letter 
indicated that a verification letter could not be provided 
that he witnessed the events, but that redacted copies of the 
police reports could be provided.

The RO did not attempt to verify the Veteran's stressor.  As 
sufficient information has been provided, the RO/AMC should 
contact the Joint Services Records Research Center (JSRRC) 
and/or the U.S. Army Crime Records Center at Fort Belvoir, 
Virginia in an attempt to verify the Veteran's stressor.  In 
addition, a request to the Hawaii Criminal Justice Data 
Center at the address contained in the May 2008 letter should 
be made to request copies of the above-mentioned police 
reports. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the Veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2008).

The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

While the Veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the Veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
observes that the September 2005 notice letter does not 
provide the required notice with respect to PTSD claims based 
on personal assault.  Pursuant to the VCAA, the Board 
observes that the Veteran should be sent a letter that 
advises him as required by 38 C.F.R. § 3.304(f)(3) and 
allowed the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  In 
addition, the Veteran was not provided with notice of the 
type of information and evidence needed to establish a 
disability rating and an effective date with respect to this 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, corrective notice can be provided on remand.

In a VA treatment note dated April 2008, the Veteran was 
given a diagnosis of PTSD.  If, and only if, the Veteran's 
claimed stressor is verified through official sources or 
otherwise considered corroborated, the RO/AMC should schedule 
the Veteran for a VA psychiatric examination to determine 
whether the Veteran suffers from PTSD as a result of a 
verified or corroborated stressor.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the notice 
required in 38 C.F.R. § 3.304(f)(3) with 
regard to the claim for service connection 
for PTSD based on personal assault and an 
appropriate opportunity to respond.  The 
notice should also include an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain and associate with the claims 
file the Veteran's mental health treatment 
records from the Tuscaloosa and Birmingham 
VA medical facilities, dating since April 
2008.

3.  Contact the Hawaii Criminal Justice 
Data Center at the address contained in 
the May 2008 letter and request copies of 
the police reports numbered H29170, H29171 
(kidnapping) and H29174 (attempted rape).

4.  Contact the JSRRC and the U.S. Army 
Crime Records Center at Fort Belvoir, 
Virginia in order to attempt verification 
of the Veteran's stressor of witnessing a 
rape committed by SP4 Martin (possible 
first name of Albert) and an SP4 or PFC 
Kelly (possible first name Andre) in 
August or September 1984 in Honolulu, 
Hawaii.  The records show the Veteran was 
confined at the Honolulu Police Department 
from September 17-19, 1984, and contends 
Martin and Kelly were ultimately convicted 
of kidnapping and rape.  

5.  If, and only if, the RO/AMC verifies 
the in-service stressor or obtains 
sufficient corroborating evidence of any 
of his claimed stressors, schedule the 
Veteran for a VA examination to determine 
if a diagnosis of PTSD is warranted based 
on the verified/corroborated stressor.  
The Veteran's claims file should be made 
available to and reviewed by the examiner.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

6.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


